     Mark John Geragos (Admitted Pro Hac Vice)
1
     Benjamin Jared Meiselas (Admitted Pro Hac Vice)
2    GERAGOS & GERAGOS, PC
3    644 South Figueroa Street
     Los Angeles, CA 90017
4    Telephone No. 213-625-3900
5    Facsimile No. 213-232-3255
     Email: mark@geragos.com
6           meiselas@geragos.com
7
     William A. Richards #013381
8
     Shayna G. Stuart #034819
9    RICHARDS & MOSKOWITZ PLC
10   1850 N. Central Ave., Suite 2010
     Phoenix, AZ 85004
11   Telephone No. 602-595-7800
12   Facsimile No. 602-812-7995
     E-mail: brichards@rmazlaw.com
13            sstuart@rmazlaw.com
14   Attorneys for Plaintiff Laney Sweet, an individual, on her
     own behalf and as guardian of Plaintiffs E.S. and N.S.,
15   and as representative of the Plaintiff Estate of Daniel Shaver
16
                          IN THE UNITED STATES DISTRICT COURT
17
                                FOR THE DISTRICT OF ARIZONA
18
       Laney Sweet, et al.,                       Case No. 2:17-cv-00152-PHX-GMS
19                                                LEAD CASE
                                    Plaintiffs,
20
       v.                                         CONSOLIDATED WITH:
21
                                                  Case No. 2:17-cv-00715-PHX-GMS
22     City of Mesa, et al.,
                                  Defendants.     NOTICE OF SERVICE OF DISCOVERY
23
       Grady Shaver, et al.,
24
                                    Plaintiffs,
25     v.
26     City of Mesa, et al.,
27                                Defendants.
28
                                      1          Pursuant to L.R.Civ. 5.2, Plaintiff Laney Sweet, an individual, on her own behalf and
                                      2   as guardian of Plaintiffs E.S. and N.S., and as representative of the Plaintiff Estate of Daniel
                                      3   Shaver (“Sweet Plaintiffs”), by and through her undersigned counsel, give notice that they
                                      4   served upon counsel on April 1, 2021 via electronic mail the following:
                                      5          1.     Plaintiff Laney Sweet’s First Amended Responses to Defendant City of Mesa’s
                                      6                 Second Interrogatories;
                                      7          2.     Plaintiffs E.S., N.S., and Laney Sweet’s Fifth Amended Responses to Brailsford
                                      8                 Defendants’ Second Set of Non-Uniform Interrogatories;
                                      9          3.     Plaintiff Laney Sweet’s First Amended Responses to Brailsford Defendant’s
                                     10                 Interrogatories (First Set); and
                                     11          4.     Plaintiffs E.S., N.S., and Laney Sweet’s First Amended Responses to Defendant
                                     12                 City of Mesa’s First Request for Production of Documents.
                                     13          RESPECTFULLY SUBMITTED this 1st day of April, 2021.
1850 N. Central Avenue, Suite 2010
 RICHARDS & MOSKOWITZ PLC


     Telephone 602-595-7800
     Facsimile 602-812-7995
     Phoenix, Arizona 85004




                                     14
                                                                                     RICHARDS & MOSKOWITZ PLC
                                     15
                                     16
                                                                                      /s/ Shayna G. Stuart
                                     17                                              William A. Richards
                                     18                                              Shayna G. Stuart
                                                                                     1850 N. Central Avenue, Suite 2010
                                     19                                              Phoenix, AZ 85004
                                     20
                                                                                     AND
                                     21
                                     22                                              GERAGOS & GERAGOS, PC
                                                                                     Mark Geragos
                                     23                                              Benjamin Meiselas
                                     24                                              644 S. Figueroa Street
                                                                                     Los Angeles, CA 90017
                                     25
                                     26                                              GALLAGHER & KENNEDY, PA
                                                                                     Grant Woods
                                     27
                                                                                     2575 E. Camelback Road, Suite 1100
                                     28                                              Phoenix, AZ 85016
                                                                                           2
                                      1
                                          Attorneys for Plaintiff Laney Sweet, an individual,
                                      2   on her own behalf and as guardian of Plaintiffs E.S.
                                      3   and N.S., and as representative of the Plaintiff
                                          Estate of Daniel Shaver
                                      4
                                      5
                                      6
                                      7
                                      8
                                      9
                                     10
                                     11
                                     12
                                     13
1850 N. Central Avenue, Suite 2010
 RICHARDS & MOSKOWITZ PLC


     Telephone 602-595-7800
     Facsimile 602-812-7995
     Phoenix, Arizona 85004




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                            3
                                      1                                  CERTIFICATE OF SERVICE

                                      2          I hereby certify that on April 1, 2021, I electronically transmitted the attached document
                                      3   to the Clerk’s Office using the CM/ECF system for filing to:

                                      4   Kathleen Wieneke
                                      5   Christina Retts
                                          WIENEKE LAW GROUP, PLC
                                      6   1095 W. Rio Salado Parkway, Suite 209
                                      7   Tempe, AZ 85281
                                          Attorneys for Defendants City of Mesa,
                                      8   Brian Elmore, Christopher Doane, and
                                      9   Bryan Cochran
                                     10   John T. Masterson
                                     11   Joseph J. Popolizio
                                          JONES, SKELTON & HOCHULI, PLC
                                     12
                                          40 N. Central Ave., Suite 2700
                                     13   Phoenix, AZ 85004
1850 N. Central Avenue, Suite 2010
 RICHARDS & MOSKOWITZ PLC




                                          Attorneys for Defendant Richard Gomez
     Telephone 602-595-7800
     Facsimile 602-812-7995
     Phoenix, Arizona 85004




                                     14
                                     15   Daniel O’Connor
                                          Karen Stillwell
                                     16
                                          O’CONNOR & DYET, P.C.
                                     17   7955 S. Priest Drive
                                     18
                                          Tempe, AZ 85284
                                          Attorneys for Defendants Philip
                                     19   Brailsford and Corrine Brailsford
                                     20
                                          Mark Zukowski
                                     21   David Potts
                                     22   Jonathan Barnes
                                          JONES, SKELTON & HOCHULI, PLC
                                     23   40 N. Central Avenue, Suite 2700
                                     24   Phoenix, AZ 85004
                                          Attorney for Defendant La Quinta Holdings
                                     25
                                     26   James Belanger
                                          J. BELANGER LAW PLLC
                                     27   PO Box 447
                                     28   Tempe, AZ 85280
                                                                                        4
                                      1   Spencer Scharff
                                          SCHARFF PLC
                                      2   502 W. Roosevelt Street
                                      3   Phoenix, AZ 85003
                                          Attorney for Defendant Charles Langley
                                      4
                                      5   Sven K. Budge
                                          BUDGE LAW FIRM, PLLC
                                      6   1134 E. University Drive, Suite 121
                                      7   Mesa, AZ 85203
                                          Attorney for Plaintiffs Grady and Norma Shaver
                                      8
                                      9
                                          /s/ Maria Luque Villa
                                     10
                                     11
                                     12
                                     13
1850 N. Central Avenue, Suite 2010
 RICHARDS & MOSKOWITZ PLC


     Telephone 602-595-7800
     Facsimile 602-812-7995
     Phoenix, Arizona 85004




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                    5
